                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         FLORENCIO A. ANSELMO,
                                  11                                                    Case No. 18-01446 BLF (PR)
                                                       Petitioner,
                                  12                                                    ORDER DENYING PETITION FOR
Northern District of California




                                                v.
 United States District Court




                                                                                        WRIT OF HABEAS CORPUS;
                                  13                                                    DENYING CERTIFICATE OF
                                                                                        APPEALABILITY; DIRECTIONS
                                  14     JOSIE GASTELO, Warden,                         TO CLERK
                                  15                   Respondent.
                                  16

                                  17          Petitioner has filed a pro se petition for a writ of habeas corpus under 28 U.S.C.
                                  18   § 2254 challenging his 2016 criminal judgment. Dkt. No. 1 (“Petition”). Respondent filed
                                  19   an answer on the merits. Dkt. No. 11 (“Answer”). Petitioner did not file a traverse. See
                                  20   generally, Dkt. For the reasons set forth below, the petition is DENIED.
                                  21                                      I. BACKGROUND

                                  22          A jury convicted Petitioner of first degree murder by lying in wait, with the special
                                  23   circumstance of lying in wait and personally using a deadly weapon. See Cal. Penal Code
                                  24   §§187(a),190.2(a)(15), 12022(b)(1). On July 28, 2016, the trial court sentenced Petitioner
                                  25   to life without the possibility of parole, running consecutively from a one-year determinate
                                  26   term for the personal-use enhancement. See Ans. at 2.
                                  27

                                  28   Case No. 18-01446 BLF (PR)
                                       ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY
                                   1          On October 12, 2017, the California Court of Appeal (“state appellate court”)
                                   2   affirmed the judgment. Id. at 1; see also People v. Anselmo, No. H043817, 2017 WL
                                   3   4546264, at *1–3 (Cal. Ct. App. Oct. 12, 2017) (unpublished). On April 26, 2017, the
                                   4   California Supreme Court summarily denied a petition for review. Id.
                                   5          When the last state court to adjudicate a federal constitutional claim on the merits
                                   6   does not provide an explanation for the denial, ”the federal court should ‘look through’ the
                                   7   unexplained decision to the last related state-court decision that does provide a relevant
                                   8   rationale.” Wilson v. Sellers, ––– U.S. –––, 138 S.Ct. 1188, 1192 (2018). “It should then
                                   9   presume that the unexplained decision adopted the same reasoning.” Id. Here, the
                                  10   California Supreme Court did not provide an explanation for its denial of the petition for
                                  11   review. See Ans., Ex. H. Petitioner did not argue that the California Supreme Court relied
                                  12   on different grounds than the state appellate court. See generally, Pet. Accordingly, this
Northern District of California
 United States District Court




                                  13   Court will “look through” the California Supreme Court’s decision to the state appellate
                                  14   court’s decision. See Skidmore v. Lizarraga, No. 14-CV-04222-BLF, 2019 WL 1245150,
                                  15   at *7 (N.D. Cal. Mar. 18, 2019) (applying Wilson).
                                  16          Petitioner filed the instant habeas petition on March 6, 2018. See Dkt. No. 1
                                  17   (“Petition”). The Petition recites Petitioner’s habeas claims in broad terms. See generally,
                                  18   id. As supporting argument, the Petition attaches Petitioner’s brief to the state appellate
                                  19   court and the state appellate court’s order denying Petitioner’s appeal. See generally, Pet.
                                  20   at Exs. A-B (“Petition Exhibits”).
                                  21                                    II. STATEMENT OF FACTS

                                  22          The following background facts are from the opinion of the state appellate court on

                                  23   direct appeal:

                                  24                    Defendant and the victim, Maria Ceja, had been in a relationship
                                                        on and off for about a year before she was killed on July 5, 2014.
                                  25                    For three or four months during that period he lived with Ceja,
                                                        three of her children, and two young grandchildren. He was not
                                  26                    living with Ceja on July 4, but he had frequent contact with her
                                                        by voice mail and text messages, and about a week or two before
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                        2
                                                   that day he came to her home with flowers. About two days
                                   1               before July 4 he helped Ceja fold newspapers for her job
                                                   delivering them.
                                   2
                                                   Defendant and Ceja broke up about every other month, and Ceja
                                   3               had other boyfriends besides defendant. Ceja liked to go
                                                   dancing, which caused the two to argue. Defendant did not like
                                   4               Ceja to go out, to drink, or to talk to anybody else. On one
                                                   occasion she showed her son, Jesus, a bite mark in her lip, which
                                   5               he believed had been caused by defendant. Jesus never heard
                                                   defendant threaten his mother, but he was concerned when he
                                   6               heard a couple of voice-mail messages to her from defendant
                                                   and saw a photo he had sent her, which showed defendant
                                   7               holding a knife to his throat. Ceja appeared to be upset and
                                                   worried by the photo.
                                   8
                                                   Jasmin, an adult daughter who lived with her two children in
                                   9               Ceja’s apartment, had also seen Ceja worried about her safety.
                                                   About a month before the killing, defendant had left a voice mail
                                  10               for Ceja saying that “‘[i]f you’re not going to be for me, you’re
                                                   not going to be for anyone.’” Ceja told Jasmin that if anything
                                  11               happened to her, Jasmin would know who it was, namely
                                                   defendant. About a week before she was killed, Ceja showed
                                  12               Jasmin a picture sent by defendant, showing him with a knife on
Northern District of California




                                                   his neck.
 United States District Court




                                  13
                                                   On July 4, 2014, Ceja went to Mariano’s, a nightclub with two
                                  14               bars inside. At 9:01 p.m., defendant left her a voice mail telling
                                                   her how much he loved her and saying that he was going to
                                  15               Mariano’s to see if she was there.
                                  16               A surveillance video at the club showed defendant arriving at
                                                   9:25 p.m. Ceja was sitting inside with a group of friends. Video
                                  17               footage showed defendant approaching Ceja and making contact
                                                   with her at their table, followed by some discussion or argument;
                                  18               one of the friends pushed defendant’s arm off and walked away.
                                                   Defendant then grabbed Ceja’s hand and led her to the dance
                                  19               floor. Over the next 40 minutes they danced several times.
                                  20               Loriann Rodrigues, one of Ceja’s friends, had moved Ceja
                                                   earlier because defendant “kept coming up and trying to get her
                                  21               to dance, and he kept grabbing at her arm.” Ceja kept telling
                                                   defendant no, and at one point Rodrigues stood up and
                                  22               confronted defendant. Shortly thereafter Rodrigues called the
                                                   security guard over to take defendant away from the table.
                                  23               Defendant refused to move away; he grabbed his cowboy hat
                                                   and threw it on the ground. Security escorted defendant out of
                                  24               the club. After that, defendant was seen on video surveillance
                                                   outside, pacing back and forth, trying to make phone calls, and
                                  25               occasionally leaning up against Ceja’s car.
                                  26               While defendant was outside, Esperanza Reyes, another of
                                                   Ceja’s friends at the club, was in the restroom with Ceja when
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   3
                                                   Ceja said, “Listen. He’s threatening me.” She played a voice
                                   1               message for Reyes on her phone. Reyes heard an angry male
                                                   voice yelling, “ ‘You will see that this time I’m going to kill you.
                                   2               I already told you before I am going to kill you.”
                                   3               Ceja left the club just before 11:19 p.m. Phone records from
                                                   Ceja’s cell phone between 10:20 and 11:18 p.m. listed 16 calls
                                   4               made from defendant’s phone to Ceja’s, and another six after
                                                   that, ending at 12:10 a.m. the next day. At 10:24 p.m. he left a
                                   5               voice mail in which he cried, telling her it was her fault and
                                                   saying, “[Y]ou’re going to pay for this, you don’t know it, but
                                   6               you are.” In another voice mail at 10:32 p.m. he repeatedly said,
                                                   “Why did you do this to me?” and asked twice when she would
                                   7               be leaving. At 10:37 p.m. there was only crying, followed by
                                                   “I’m going to wait for you” and inaudible speech. At 11:00 p.m.
                                   8               there was crying; then he said, “It’s your fault. It’s your fault
                                                   that they put me outside like a garbage can.” After more crying
                                   9               he called her a “puta” and told her she was “going to pay ... if
                                                   not now, tomorrow.”
                                  10
                                                   When Ceja left in her car, defendant walked to a Shell station
                                  11               across the street and got into a cab parked there. At Ceja’s
                                                   apartment [FN 3] her 12-year-old daughter, Y., was watching a
                                  12               movie when she heard a scream outside. Looking out the
Northern District of California




                                                   window, she saw her mother’s car, which was still running, and
 United States District Court




                                  13               ran toward it. Defendant was leaning into the driver’s side, but
                                                   when he saw Y., he tried to close the door. Ceja’s foot was
                                  14               blocking the door, so defendant grabbed his hat from the roof of
                                                   the car and ran away. Y. went to her mother and saw blood on
                                  15               her chest. She yelled to her brother, Jesus, to call 911.
                                  16                      [FN 3: Ceja’s apartment was between four and
                                                          seven miles from Mariano’s.]
                                  17
                                                   Jesus, then 17, spoke to the 911 operator as he tried to keep his
                                  18               mother awake. Her chest was bleeding and she struggled to
                                                   breathe. When the first officer on the scene, Derek Gibson,
                                  19               arrived at 12:15 a.m., he saw a stab wound in the center of Ceja’s
                                                   chest. She was unconscious and her breathing was shallow. The
                                  20               parties later stipulated that Ceja died from two stab wounds to
                                                   the chest.
                                  21
                                                   Detective Dale Fors located Ceja’s cell phone inside the car. He
                                  22               sent a text message to defendant’s phone, saying, “Why did you
                                                   do this to me?” At about 4:00 p.m. on July 5, defendant was
                                  23               found at the home of a friend. He was intoxicated, so he was
                                                   taken to the police station, yelling obscenities in Spanish.
                                  24               Defendant was kept in a holding cell and observed for about five
                                                   hours until he appeared sober and alert. During that period
                                  25               defendant asked Officer Anthony Garcia if he would allow his
                                                   lady to see another guy; when he received no response, he added,
                                  26               “That’s why I’m here.” Defendant continued yelling insults and
                                                   threats to kill Officer Garcia.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                    4
                                                     Detective Rodolfo Roman questioned defendant at the police
                                   1                 station after reading defendant his Miranda rights. The entire
                                                     interview was conducted in Spanish. Afterward officers took
                                   2                 defendant to the place where he had told them the weapon was
                                                     located. There inside a tree was a black cowboy hat, orange
                                   3                 boots, and a camouflage folding knife. On the boots and knife
                                                     was blood, which was stipulated to be Ceja’s. After returning to
                                   4                 the station, detectives conducted another interview. Both
                                                     interviews were video-recorded and played for the jurors, who
                                   5                 were also given transcripts with English translations. During the
                                                     first interview, defendant admitted that he stabbed Ceja out of
                                   6                 anger at being thrown out of the bar; he “wanted to get even with
                                                     her.” After waiting for her outside the bar, he told the detectives,
                                   7                 he took a taxi to her apartment, hid inside her van, and
                                                     confronted her when she arrived.
                                   8
                                                     Defendant was charged by information with one count of first
                                   9                 degree murder committed willfully, deliberately, and with
                                                     premeditation. (§ 187, subd. (a)). The information further
                                  10                 alleged that defendant had carried out the murder by lying in
                                                     wait, within the meaning of section 190.2, subdivision (a)(15).
                                  11                 An additional enhancement allegation stated that defendant had
                                                     personally used a deadly weapon, a knife, within the meaning of
                                  12                 section 12022, subdivision (b)(1).
Northern District of California
 United States District Court




                                  13                 Trial began on June 8, 2016. After testimony by prosecution
                                                     witnesses, the defense presented numerous text messages and
                                  14                 voice mails from defendant in the days preceding the stabbing,
                                                     in which he declared his love for Ceja and asked her for
                                  15                 forgiveness. The jury also heard about defendant’s bringing
                                                     flowers to Ceja and helping her fold newspapers shortly before
                                  16                 that night.
                                  17                 On June 17, the jury found defendant guilty as charged and
                                                     found the allegations of lying in wait and personal use of a
                                  18                 weapon to be true. On July 28, 2016, the trial court denied
                                                     defendant’s subsequent motion to set aside the verdict or,
                                  19                 alternatively, grant a new trial. It then sentenced defendant to
                                                     life without the possibility of parole. Defendant’s appeal is
                                  20                 timely.
                                  21   Anselmo, 2017 WL 4546264, at *1–3.
                                  22                                        III. DISCUSSION

                                  23   A.     Legal Standard

                                  24          This Court may entertain a petition for a writ of habeas corpus “in behalf of a

                                  25   person in custody pursuant to the judgment of a State court only on the ground that he is in

                                  26   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      5
                                   1   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). The writ may not be granted with

                                   2   respect to any claim that was adjudicated on the merits in state court unless the state

                                   3   court’s adjudication of the claim: “(1) resulted in a decision that was contrary to, or

                                   4   involved an unreasonable application of, clearly established Federal law, as determined by

                                   5   the Supreme Court of the United States; or (2) resulted in a decision that was based on an

                                   6   unreasonable determination of the facts in light of the evidence presented in the State court

                                   7   proceeding.” 28 U.S.C. § 2254(d).

                                   8          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state

                                   9   court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question

                                  10   of law or if the state court decides a case differently than [the Supreme] Court has on a set

                                  11   of materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000).

                                  12   The only definitive source of clearly established federal law under 28 U.S.C. § 2254(d) is
Northern District of California
 United States District Court




                                  13   in the holdings (as opposed to the dicta) of the Supreme Court as of the time of the state

                                  14   court decision. Id. at 412; Brewer v. Hall, 378 F.3d 952, 955 (9th Cir. 2004). While

                                  15   circuit law may be “persuasive authority” for purposes of determining whether a state

                                  16   court decision is an unreasonable application of Supreme Court precedent, only the

                                  17   Supreme Court’s holdings are binding on the state courts and only those holdings need be

                                  18   “reasonably” applied. Clark v. Murphy, 331 F.3d 1062, 1069 (9th Cir.), overruled on

                                  19   other grounds by Lockyer v. Andrade, 538 U.S. 63 (2003).

                                  20          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the

                                  21   writ if the state court identifies the correct governing legal principle from [the Supreme

                                  22   Court’s] decisions but unreasonably applies that principle to the facts of the prisoner’s

                                  23   case.” Williams, 529 U.S. at 413. “Under § 2254(d)(1)’s ‘unreasonable application’

                                  24   clause, . . . a federal habeas court may not issue the writ simply because that court

                                  25   concludes in its independent judgment that the relevant state-court decision applied clearly

                                  26   established federal law erroneously or incorrectly.” Id. at 411. A federal habeas court

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     6
                                   1   making the “unreasonable application” inquiry should ask whether the state court’s

                                   2   application of clearly established federal law was “objectively unreasonable.” Id. at 409.

                                   3   B.     Claims and Analyses

                                   4          Petitioner raises the following six claims in this federal habeas petition:
                                   5          (1) that the trial court erred in the wording of instruction CALCRIM No. 3428;
                                   6          (2) that the trial court erred by giving the jury instructions CALCRIM Nos. 521 and
                                   7   728;
                                   8          (3) that there was insufficient evidence of premeditation and deliberation to support
                                   9   Petitioner’s conviction;
                                  10          (4) that there was insufficient evidence to support the lying-in-wait allegation;
                                  11          (5) that Petitioner did not knowingly and intelligently waive his Miranda rights; and
                                  12          (6) cumulative errors.
Northern District of California
 United States District Court




                                  13          Because Petitioner’s claims of insufficient evidence (claims 3 and 4) turn on the
                                  14   same law, the Court will address those claims together, and first. The Court then will
                                  15   address Petitioner’s claim that the trial court erred in relaying instruction CALCRIM No.
                                  16   3428 (claim 1); then will address Petitioner’s claim that the trial court erred by giving
                                  17   CALCRIM Nos. 521 and 728 (claim 2); then will address Petitioner’s Miranda claim
                                  18   (claim 5); and finally will address Petitioner’s claim of cumulative error.
                                  19          1.     Insufficient Evidence Claims
                                  20          Petitioner claims that there was insufficient evidence of premeditation and
                                  21   deliberation to support his conviction for first degree murder, and that there was
                                  22   insufficient evidence of lying in wait to support the conclusion that he committed murder
                                  23   by lying in wait or to support the special circumstance enhancement for lying in wait.
                                  24          The Due Process Clause “protects the accused against conviction except upon proof
                                  25   beyond a reasonable doubt of every fact necessary to constitute the crime with which he is
                                  26   charged.” In re Winship, 397 U.S. 358, 364 (1970). A state prisoner who alleges that the
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      7
                                   1   evidence in support of his state conviction cannot be fairly characterized as sufficient to
                                   2   have led a rational trier of fact to find guilt beyond a reasonable doubt therefore states a
                                   3   constitutional claim, see Jackson v. Virginia, 443 U.S. 307, 321 (1979), which, if proven,
                                   4   entitles him to federal habeas relief, see id. at 324.
                                   5          The Supreme Court has emphasized that “Jackson claims face a high bar in federal
                                   6   habeas proceedings . . . .” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam)
                                   7   (finding that the 3rd Circuit “unduly impinged on the jury’s role as factfinder” and failed
                                   8   to apply the deferential standard of Jackson when it engaged in “fine-grained factual
                                   9   parsing” to find that the evidence was insufficient to support petitioner’s conviction). A
                                  10   federal court reviewing collaterally a state court conviction does not determine whether it
                                  11   is satisfied that the evidence established guilt beyond a reasonable doubt. Payne v. Borg,
                                  12   982 F.2d 335, 338 (9th Cir. 1992), cert. denied, 510 U.S. 843 (1993); see, e.g., Coleman,
Northern District of California
 United States District Court




                                  13   566 U.S. at 656 (“the only question under Jackson is whether [the jury’s finding of guilt]
                                  14   was so insupportable as to fall below the threshold of bare rationality”). The federal court
                                  15   “determines only whether, ‘after viewing the evidence in the light most favorable to the
                                  16   prosecution, any rational trier of fact could have found the essential elements of the crime
                                  17   beyond a reasonable doubt.’” Payne, 982 F.2d at 338 (quoting Jackson, 443 U.S. at 319).
                                  18   Only if no rational trier of fact could have found proof of guilt beyond a reasonable doubt,
                                  19   has there been a due process violation. Jackson, 443 U.S. at 324; Payne, 982 F.2d at 338.
                                  20          After AEDPA, a federal habeas court applies the standards of Jackson with an
                                  21   additional layer of deference. See Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005).
                                  22   Generally, a federal habeas court must ask whether the operative state court decision
                                  23   reflected an unreasonable application of Jackson to the case. Coleman, 566 U.S. at 651;
                                  24   Juan H., 408 F.3d at 1275 (quoting 28 U.S.C. § 2254(d)). Thus, if the state court affirms a
                                  25   conviction under Jackson, the federal court must apply § 2254(d)(1) and decide whether
                                  26   the state court’s application of Jackson was objectively unreasonable. See McDaniel v.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                       8
                                   1   Brown, 558 U.S. 120, 132-33 (2010); Sarausad v. Porter, 479 F.3d 671, 677-78 (9th Cir.
                                   2   2007). To grant relief, therefore, a federal habeas court must conclude that “the state
                                   3   court’s determination that a rational jury could have found that there was sufficient
                                   4   evidence of guilt, i.e., that each required element was proven beyond a reasonable doubt,
                                   5   was objectively unreasonable.” Boyer v. Belleque, 659 F.3d 957, 964-965 (9th Cir. 2011).
                                   6          As discussed below, the Court cannot conclude that the state appellate court “was
                                   7   objectively unreasonable” in finding there was sufficient evidence of premeditation and
                                   8   deliberation to support Petitioner’s conviction, and that there was sufficient evidence of
                                   9   lying in wait to support Petitioner’s conviction and the lying-in-wait special circumstance.
                                  10                 a. Premeditation and Deliberation
                                  11          Petitioner argues that there was no evidence that he deliberated over his actions, and
                                  12   that instead the evidence introduced at trial tended only to show that enough time had
Northern District of California
 United States District Court




                                  13   passed to allow Petitioner to deliberate. See Pet. at 5, Pet. Ex. A at 20. Petitioner also
                                  14   argues that the evidence adduced at trial showed that Petitioner is incapable of
                                  15   deliberating. See id. The state appellate court rejected this argument, finding the evidence
                                  16   was sufficient to allow the jury to conclude that Petitioner was capable of deliberating, and
                                  17   to conclude that Petitioner acted with deliberation:
                                  18                 “‘In the context of first degree murder, premeditation means
                                                     “‘considered beforehand’ “ [citation] and deliberation means a
                                  19                 “‘careful weighing of considerations in forming a course of
                                                     action ...’” [Citation.] “The process of premeditation and
                                  20                 deliberation does not require any extended period of time.”‘“
                                                     (Salazar, supra, 63 Cal.4th at p. 245.) “‘The true test is not the
                                  21                 duration of time as much as it is the extent of the reflection.
                                                     Thoughts may follow each other with great rapidity and cold,
                                  22                 calculated judgment may be arrived at quickly, but the express
                                                     requirement for a concurrence of premeditation and deliberation
                                  23                 excludes from murder of the first degree those homicides ...
                                                     which are the result of mere unconsidered or rash impulse
                                  24                 hastily executed.’ [Citation.]” (Brooks, supra, 3 Cal.5th at p. 58;
                                                     see also Casares, supra, 62 Cal.4th at p. 824 [premeditation
                                  25                 means “thought over in advance,” while deliberation “refers to
                                                     careful weighing of considerations in forming a course of
                                  26                 action”].)
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      9
                                                   Our Supreme Court has described “three categories of evidence
                                   1               relevant to deciding whether to sustain a verdict of first degree
                                                   murder based on premeditation and deliberation: (1) evidence of
                                   2               planning activity prior to the killing, (2) evidence of the
                                                   defendant’s prior relationship with the victim from which the
                                   3               jury could reasonably infer a motive to kill, and (3) evidence that
                                                   the manner in which the defendant carried out the killing ‘was
                                   4               so particular and exacting that the defendant must have
                                                   intentionally killed according to a “preconceived design” to take
                                   5               his victim’s life in a particular way for a “reason” which the jury
                                                   can reasonably infer from facts of type (1) or (2).’”
                                   6               (Brooks, supra, 3 Cal.5th at p. 59, citing People v.
                                                   Anderson (1968) 70 Cal.2d 15, 26-27.) Our high court has
                                   7               cautioned, however, that “the Anderson factors are simply an
                                                   ‘aid [for] reviewing courts in assessing whether the evidence is
                                   8               supportive of an inference that the killing was the result of
                                                   preexisting reflection and weighing of considerations rather than
                                   9               mere unconsidered or rash impulse.’” (Brooks, supra, at p. 59.)
                                                   “‘In other words, the Anderson guidelines are descriptive, not
                                  10               normative.’” (Casares, supra, 62 Cal.4th at p. 824,
                                                   quoting People v. Koontz (2002) 27 Cal.4th 1041, 1081.)
                                  11
                                                   In this case, defendant argues, “the only rational conclusion”
                                  12               from the evidence is that he was unable to engage in
Northern District of California




                                                   premeditation or deliberation because he suffered from “grave
 United States District Court




                                  13               mental deficits and defects” and post-traumatic stress disorder
                                                   (PTSD), which caused him to react to stressful situations with
                                  14               rash and impulsive behavior. Defendant recalls the testimony of
                                                   defense expert Edward Macias, a neuropsychologist who had
                                  15               examined defendant. Dr. Macias met with defendant four times,
                                                   each for an hour and a half to two hours: the first was after
                                  16               defendant had been in jail for a year; the last, six months later.
                                                   After administering a battery of neuropsychological tests and
                                  17               hearing defendant’s account of his childhood, Dr. Macias
                                                   concluded that defendant was “mildly mentally retarded” and
                                  18               had PTSD, with dissociative episodes. Defendant began
                                                   drinking at seven years old, and his father was abusive and
                                  19               would strike defendant in the head. Because of his “brain
                                                   impairment,” defendant did not have the coping skills to handle
                                  20               stressful situations; if “something negative” happened in a
                                                   relationship, or if he was publicly humiliated, he could be very
                                  21               depressed or very angry and lose control over what he was
                                                   doing. His PTSD put him at risk for violent behavior and anger
                                  22               outbursts.
                                  23               Dr. Macias acknowledged, however, that defendant showed no
                                                   signs of delusional disorder or formal thought disorder. He
                                  24               further agreed that “killing someone very close to you who[m]
                                                   you loved” could supply the traumatic event underlying a
                                  25               diagnosis of PTSD. Moreover, exacting revenge on someone by
                                                   going to a bar to find the person, approaching the person in the
                                  26               bar, calling the person repeatedly, threatening the person, taking
                                                   a cab to the person’s house, hiding in a van to wait for the person
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   10
                                                   to arrive, approaching the person when she is enclosed in a car,
                                   1               pulling out a knife, stabbing her twice, running away, and hiding
                                                   from the police were all “goal—directed” acts that could be
                                   2               those of an unimpaired subject as well as one prone to violent
                                                   outbursts due to PTSD.
                                   3
                                                   The defense also called Dr. Carolyn Murphy, a forensic
                                   4               psychologist. Dr. Murphy interviewed defendant through an
                                                   interpreter about a month before her trial testimony. She
                                   5               observed a childlike, anxious, mildly depressed individual with
                                                   “cognitive limitations,” who scored in the “borderline range of
                                   6               intellectual functioning,” but who could nonetheless pay rent
                                                   and buy food and other things for himself. Dr. Murphy also
                                   7               reported symptoms of post—traumatic stress, which she
                                                   suspected rose to the level of PTSD. Having read the transcript
                                   8               of the police interrogation of defendant, Dr. Murphy noted that
                                                   defendant did not answer some questions directly or
                                   9               consistently; at times his answer was a “stream of
                                                   [consciousness].” That indicated to Dr. Murphy that defendant
                                  10               could have been confused by those questions; she admitted,
                                                   however, having not watched the video recording of the
                                  11               interview, that in those instances he might have been simply
                                                   ignoring the question entirely.
                                  12
Northern District of California




                                                   In rebuttal to the defense experts’ testimony, the prosecution
 United States District Court




                                  13               presented Dr. Julian Filoteo, a clinical psychologist working as
                                                   a university professor and staff psychologist at the Veterans
                                  14               Administration. Since 1999 he had seen two or three cases a
                                                   week in which PTSD was a possible diagnosis; one in four of
                                  15               those with PTSD symptoms did not necessarily have the
                                                   disorder. Dr. Filoteo agreed that even diminished control over
                                  16               one’s behavior did not mean a particular individual could not
                                                   control his or her behavior on any one occasion; psychologists
                                  17               needed to be “very careful not to overapply [the diagnostic]
                                                   criteria” in order to make a diagnosis and to be “very, very
                                  18               careful” not to assume that a diagnosis would produce a specific
                                                   behavioral consequence. Dr. Filoteo further agreed that a person
                                  19               with a mental illness “[a]bsolutely” can still function in society;
                                                   even those with severe cognitive deficits may still know right
                                  20               from wrong, plan, and make decisions.
                                  21               Having met with defendant for approximately seven hours and
                                                   watched the video recording of defendant’s confession to the
                                  22               police, Dr. Filoteo agreed that defendant had a “mild intellectual
                                                   deficit,” but he disagreed with the previous experts’ diagnosis of
                                  23               PTSD. Defendant did have symptoms associated with PTSD—
                                                   namely, nightmares of his father hurting him, sleep disturbances,
                                  24               and crying—but they did not rise to the level of the disorder. A
                                                   person with PTSD typically has trouble going to work and
                                  25               engaging in social activities; and if PTSD is severe enough to
                                                   cause a violent response to a rejection or embarrassing event,
                                  26               there should be a history of violence in the person’s background.
                                                   Likewise, a moderate to severe traumatic brain injury could
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   11
                                                    result in an increase in aggressiveness and violent behavior.
                                   1                Defendant did not report any history of violent social situations,
                                                    trouble with coworkers, or a violent reaction to being escorted
                                   2                out of Mariano’s. Although he had difficulties with memory, he
                                                    did not necessarily have a brain injury—and if he did, it would
                                   3                be only a mild one; to be a moderate or severe brain injury, the
                                                    person would have to have been unconscious for longer than 30
                                   4                minutes, and defendant did not report that duration of
                                                    unconsciousness in his history.
                                   5
                                                    Clearly, the competing evaluations of defendant’s cognitive and
                                   6                emotional functioning were a matter for the jury to weigh in its
                                                    consideration of premeditation and deliberation. It could have
                                   7                inferred, based on the defense experts’ testimony, that
                                                    defendant’s cognitive limitations made him likely to react rashly
                                   8                and impulsively in a stressful emotional situation. But it was not
                                                    irrational for the jury instead to credit Dr. Filoteo’s testimony
                                   9                and conclude that defendant was not so impaired as to be unable
                                                    either to “th[ink] over in advance” his threat to kill Ceja or to
                                  10                engage in a “careful weighing of considerations” before carrying
                                                    out his plan. (Cf. Casares, supra, 62 Cal.4th at p.
                                  11                824; Salazar, supra, 63 Cal.4th at p. 245.) As noted earlier, the
                                                    “preexisting thought and reflection” that constitute
                                  12                premeditation and deliberation need not be expressed as a cold,
Northern District of California




                                                    calculated judgment, but may be arrived at rapidly. (People v.
 United States District Court




                                  13                Stitely (2005) 35 Cal.4th 514, 543.) In his police interview,
                                                    defendant admitted that he was angry at being ejected from the
                                  14                bar and that he waited outside the bar near Ceja’s car before
                                                    taking a cab to her home. By this point, he told the detectives,
                                  15                he had already made up his mind to kill Ceja, and he threatened
                                                    to kill her even before she left the club. He hid in Ceja’s
                                  16                unlocked van for about 20 minutes until she arrived at the
                                                    apartment complex where she lived. “To prove the killing was
                                  17                ‘deliberate and premeditated,’ it shall not be necessary to prove
                                                    the defendant maturely and meaningfully reflected upon the
                                  18                gravity of his or her act.” (§ 189.) Taken together, the evidence
                                                    before the jurors was more than sufficient to support their
                                  19                conclusion that the killing was carried out after premeditation
                                                    and deliberation, notwithstanding the cognitive and emotional
                                  20                challenges defendant apparently faced.
                                  21   Anselmo, 2017 WL 4546264, at *4-5.
                                  22         The state appellate court’s conclusion was not “objectively unreasonable.”
                                  23         First, as the state appellate court noted, the jury was presented with evidence from
                                  24   which it could have found that Petitioner was capable of deliberating. The jury was also
                                  25   presented with testimony from the prosecution’s expert that Petitioner did not have PTSD
                                  26   at all. See Ans., Ex. B at 512:13-14 (“I disagree with the conclusion that Mr. Anselmo has
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   12
                                   1   post-traumatic stress disorder.”). Moreover, Petitioner’s own expert testified that, even if
                                   2   petitioner had PTSD, persons with PTSD “can still make decisions, just like anyone,” id. at
                                   3   463:25-26, and that PTSD symptoms “wax and [] wane,” id. at 463:3-5. Petitioner’s
                                   4   expert was asked to evaluate Petitioner’s actions on the night he killed Ms. Ceja, and stated
                                   5   that those actions were “consistent with unimpaired goal-directed or goal-oriented
                                   6   actions.” See id. at 464:6-468:14. Petitioner himself told police that he “did this, this
                                   7   thing, in [his] right mind.” Pet., Ex. A at 121:13. A jury may reject even uncontradicted
                                   8   expert testimony. See People v. Wright, 45 Cal. 3d 1126, 1142-43 (1988). Here, where
                                   9   the prosecution’s expert contradicted Petitioner’s expert on the question of whether
                                  10   Petitioner was capable of deliberating, and where Petitioner’s own statements suggested he
                                  11   was capable of deliberating, a jury could find that Petitioner was capable of deliberating.
                                  12   The state appellate court was not objectively unreasonable in finding the jury’s conclusion
Northern District of California
 United States District Court




                                  13   supported by sufficient evidence.
                                  14          Second, the record provides ample evidence that Petitioner did, in fact, deliberate
                                  15   before killing Ms. Ceja. Petitioner told the police that, before taking a taxi to Ms. Ceja’s
                                  16   house, Petitioner had already “made up [his] mind” . . . “[t]o kill” Ms. Ceja. Pet., Ex. A at
                                  17   151:2-9 (stating this three times). Petitioner decided to kill Ms. Ceja “[b]ecause [he] was
                                  18   angry because they threw me out like a dog.” Id. at 151:13-14. After making his decision,
                                  19   Petitioner was able to hail a taxi, ride in that taxi to Ms. Ceja’s house, talk to the taxi
                                  20   driver, find a place to hide at Ms. Ceja’s house, and hide for twenty minutes before
                                  21   stabbing Ms. Ceja twice in the chest. Id. at 151:5-154:17; see also Anselmo, 2017 WL
                                  22   4546264, at *4 (summarizing Petitioner’s actions). That Petitioner “made up his mind” to
                                  23   kill Ms. Ceja, and then took steps to carry out that decision, suggests that deliberation
                                  24   occurred.
                                  25          The state appellate court was not objectively unreasonable in finding a jury could
                                  26   have concluded that Petitioner deliberated before killing Ms. Ceja. Accordingly, the state
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      13
                                   1   appellate court’s denial of this claim was not contrary to, or an unreasonable application
                                   2   of, clearly established Supreme Court law.
                                   3                 b.      Lying in Wait
                                   4          Here, Petitioner argues there was insufficient evidence to support a finding of lying
                                   5   in wait, because Petitioner “concealed neither his presence nor his purpose . . . [h]e had
                                   6   threatened to kill the victim . . . and she could have driven away . . . .” Pet. at 7. In state
                                   7   court, Petitioner also argued that Ms. Ceja “failed to act prudently to protect herself,” and
                                   8   so was not “the unsuspecting victim of a surprise attack.” Pet., Ex. A at 26. The state
                                   9   appellate court rejected this argument:
                                  10                 Our Supreme Court has “differentiated between the lying-in-
                                                     wait special circumstance and lying in wait as a theory of first
                                  11                 degree murder on the bases that the special circumstance
                                                     requires an intent to kill (unlike first degree murder by lying in
                                  12                 wait, which requires only a wanton and reckless intent to inflict
Northern District of California




                                                     injury likely to cause death) and requires that the murder be
 United States District Court




                                  13                 committed ‘while’ lying in wait, that is, within a continuous
                                                     flow of events after the concealment and watching and waiting
                                  14                 end. [Citations.] Contrary to defendant’s argument, the lying-in-
                                                     wait special circumstance is not coextensive with either theory
                                  15                 of first degree murder; it does not apply to all murders and is not
                                                     constitutionally infirm.” (Casares, supra, 62 Cal.4th at p. 849;
                                  16                 accord, People v. Delgado (2017) 2 Cal.5th 544, 576
                                                     (Delgado).)
                                  17
                                                     The lying-in-wait special circumstance requires proof of “ ‘an
                                  18                 intentional killing, committed under circumstances that included
                                                     a physical concealment or concealment of purpose; a substantial
                                  19                 period of watching and waiting for an opportune time to act; and,
                                                     immediately thereafter, a surprise attack on an unsuspecting
                                  20                 victim from a position of advantage.’” (People v.
                                                     Becerrada (2017) 2 Cal.5th 1009, 1028 (Becerrada),
                                  21                 quoting People v. Stevens (2007) 41 Cal.4th 182, 201
                                                     (Stevens); People v. Clark (2016) 63 Cal.4th 522, 628-629.) If
                                  22                 “‘“the evidence supports the special circumstance, it necessarily
                                                     supports the theory of first degree murder.”‘“ (People v.
                                  23                 Mendoza (2011) 52 Cal.4th 1056, 1073 (Mendoza); People v.
                                                     Nelson (2016) 1 Cal.5th 513, 550 (Nelson).) “‘The concealment
                                  24                 [that] is required, is that which puts the defendant in a position
                                                     of advantage, from which the factfinder can infer that lying-in-
                                  25                 wait was part of the defendant’s plan to take the victim by
                                                     surprise. [Citation.] It is sufficient that a defendant’s true intent
                                  26                 and purpose were concealed by his actions or conduct.’”
                                                     (People v. Morales (1989) 48 Cal.3d 527, 555; People v.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      14
                                                    Arellano (2004) 125 Cal.App.4th 1088, 1096 (Arellano).) The
                                   1                element of concealment is satisfied by a showing that a
                                                    defendant’s true intent and purpose were concealed by his
                                   2                actions or conduct (e.g., hiding in a van). (Mendoza, supra, at p.
                                                    1073.)
                                   3
                                                    The situation presented to the jury is reminiscent of that
                                   4                described in People v. Superior Court (Lujan) (1999) 73
                                                    Cal.App.4th 1123, 1128 (Lujan), where the reviewing court
                                   5                observed, “[I]n domestic violence cases, decisions to kill are
                                                    often made quickly and often there are long-standing emotional
                                   6                issues involved. In such situations, murders are not always
                                                    planned long in advance and executed pursuant to a preexisting
                                   7                plan. Nevertheless, where a defendant makes a decision to kill,
                                                    conceals his purpose, watches and waits, and takes the victim by
                                   8                surprise, the murder was accomplished by means of lying in
                                                    wait.” (Ibid.; accord, Arellano, supra, 125 Cal.App.4th at p.
                                   9                1095, fn. 4.)
                                  10                That defendant had already threatened Ceja does not, as
                                                    defendant argues, foreclose the finding that he concealed his
                                  11                purpose. Ceja had no way of knowing if, much less when, he
                                                    would act on his threats. (See People v. Johnson (2016) 62
                                  12                Cal.4th 600, 632 [while victim may have been concerned about
Northern District of California




                                                    his safety from the gang, he did not necessarily expect that he
 United States District Court




                                  13                would be executed on that occasion]; see also Arellano, supra,
                                                    125 Cal.App.4th at p. 1095 [although the recipient of death
                                  14                threats might have expected an attack sometime in the future,
                                                    she had no way of knowing when and where the attack would
                                  15                occur, and repeated threats of imminent death “tended to dilute
                                                    the effect of those warnings”].)
                                  16
                                                    Viewed in the light most favorable to the verdict, the record
                                  17                contains substantial evidence—evidence that is “reasonable,
                                                    credible, and of solid value” (People v. Johnson (1980) 26
                                  18                Cal.3d 557, 578; Nelson, supra, 1 Cal.5th at p. 550)—to support
                                                    the finding that defendant intentionally killed Ceja by lying in
                                  19                wait. Defendant hid in Ceja’s van for about 20 minutes, until she
                                                    arrived at her apartment complex. He then did not wait for her
                                  20                to park in her assigned spot and get out of her car; he signaled
                                                    her to stop and confronted her as she sat in the driver’s seat with
                                  21                the engine running. Given these circumstances the jury could
                                                    rationally find that after concealing himself for a substantial
                                  22                period of watching and waiting, defendant took Ceja by surprise
                                                    and attacked her with his knife from a position of advantage. No
                                  23                due process violation occurred.
                                  24   Anselmo, 2017 WL 4546264, at *6.
                                  25         First, the state appellate court’s finding regarding concealment of purpose appears
                                  26   compelled by California law. See Anselmo, 2017 WL 4546264, at *6 (citing People v.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                    15
                                   1   Johnson, 62 Cal. 4th 600 (2016)). In Johnson, the defendant argued the victim “clearly
                                   2   knew defendant’s real purpose” was to kill the victim, although defendant and victim
                                   3   ostensibly met for a drug purchase. 62 Cal. 4th at 632. The defendant had told the victim
                                   4   that the defendant would kill the victim, and the victim had made statements suggesting he
                                   5   feared for his safety. See id. Because the victim knew the danger that he was in, “[i]n
                                   6   defendant’s view, the evidence did not show concealment of purpose but rather that Miller,
                                   7   a drug addict, made a bad choice to go with defendant to get drugs.” Id. The California
                                   8   Supreme Court rejected this argument because the victim “did not necessarily expect that
                                   9   the execution would occur when he left the party with defendant to obtain drugs.” Id. In
                                  10   other words, although the victim in Johnson had been threatened, and had expressed fear
                                  11   of harm, the jury could still “infer a surprise attack from a position of advantage” because
                                  12   the victim did not know he would be killed on that particular occasion. See id. at 632-33.
Northern District of California
 United States District Court




                                  13          Here, Petitioner argued that he had repeatedly threatened Ceja with death on several
                                  14   occasions. Pet., Ex. A at 25-26. He also argued that Ceja “stopped [her] car because she
                                  15   saw petitioner and chose to speak with him.” Id. at 25. Petitioner contended that under
                                  16   these facts, neither his purpose nor his person was concealed. However, as in Johnson,
                                  17   “[Ms.] Ceja had no way of knowing if, much less when, he would act on his threats.”
                                  18   Anselmo, 2017 WL 4546264, at *6. The fact that threats had been made therefore does not
                                  19   mean Ms. Ceja knew Petitioner intended to kill her when she stopped her car. Likewise,
                                  20   that Ms. Ceja could see Petitioner in the moments before he stabbed her does not undercut
                                  21   the finding of surprise. In Johnson, the defendant escorted the victim into an alley before
                                  22   shooting him, see Johnson, 62 Cal. 4th at 633, and so the defendant in that case was at
                                  23   least as visible to his victim as Petitioner was to Ms. Ceja.
                                  24          Second, the facts of this case suggest that Petitioner did, literally, conceal himself
                                  25   before attacking Ms. Ceja. As the state appellate court noted, Petitioner “hid in Ceja’s van
                                  26   for about 20 minutes” and then “signaled her to stop and confronted her as she sat in the
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     16
                                   1   driver’s seat with the engine running.” Anselmo, 2017 WL 4546264, at *6. The jury could
                                   2   find, based on Petitioner’s decision to hide, that he had physically concealed himself in
                                   3   order to attack Ms. Ceja. Likewise, the jury could find, based on Petitioner’s decision to
                                   4   attack Ms. Ceja in a parking lot, away from family and friends who might have come to
                                   5   her aid, that Petitioner intended to attack Ms. Ceja from a position of advantage.
                                   6          Under California authority and according to the facts of this case, the state appellate
                                   7   court was not objectively unreasonable in finding a jury could have concluded that
                                   8   Petitioner lay in wait before killing Ms. Ceja. Accordingly, the state appellate court’s
                                   9   denial of this claim was not contrary to, or an unreasonable application of, clearly
                                  10   established Supreme Court law.
                                  11          2.     Incorrectly Worded Instruction Claim: CALCRIM No. 3428
                                  12          Petitioner contends that the trial court incorrectly relayed jury instruction
Northern District of California
 United States District Court




                                  13   CALCRIM No. 3428 because the instruction “as given, limited the use of evidence of
                                  14   mental impairment so as to make such evidence irrelevant to premeditation and
                                  15   deliberation.” Pet. at 5. Specifically, Petitioner argues that by defining the required intent
                                  16   or mental state, the trial court prevented the jury from inferring that Petitioner’s mental
                                  17   defects or disorder affected his ability to deliberate. Pet., Ex. A at 12.
                                  18          The state appellate court found, first, that it was not reasonably likely that the jury
                                  19   understood the instruction as preventing it from considering Petitioner’s mental defect or
                                  20   disorder, and second, that even if error had occurred such error was harmless:
                                  21                 As read to the jury, CALCRIM No. 3428 stated: “You have
                                                     heard evidence that the defendant may have suffered from a
                                  22                 mental defect or disorder. You may consider this evidence only
                                                     for the limited purpose of deciding whether at the time of the
                                  23                 charged crime the defendant acted with the intent or mental state
                                                     required for that crime. [¶] The People have the burden of
                                  24                 proving beyond a reasonable doubt that the defendant acted with
                                                     the required intent or mental state, specifically malice
                                  25                 aforethought required for murder as charged in Count1, and the
                                                     intent to kill required for lying in wait as charged in
                                  26                 Enhancement 1.”
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      17
                                                   Defendant complains that this instruction failed to mention
                                   1               premeditation and deliberation as elements for which the jury
                                                   could consider his mental impairment. He points out that once
                                   2               the trial court gives an instruction on a legal point, it has a duty
                                                   to do so correctly. (Cf. People v. Pearson (2012) 53 Cal.4th 306,
                                   3               325 [although a trial court has no sua sponte duty to give a
                                                   pinpoint instruction on the relevance of evidence of voluntary
                                   4               intoxication, when it does choose to instruct, it must do so
                                                   correctly].)
                                   5
                                                   Defendant acknowledges that he did not request an addition to
                                   6               the instruction focusing the jury on premeditation and
                                                   deliberation. “‘A party may not complain on appeal that an
                                   7               instruction correct in law and responsive to the evidence was too
                                                   general or incomplete unless the party has requested appropriate
                                   8               clarifying or amplifying language.’ [Citation.]” (People v.
                                                   Landry (2016) 2 Cal.5th 52, 99-100; People v. Rojas (2015) 237
                                   9               Cal.App.4th 1298, 1304 (Rojas).) If a defendant could have
                                                   asked for modification or clarification of the instruction he or
                                  10               she challenges on appeal, the forfeiture rule is “triggered” and
                                                   the appellate court “review[s] the alleged instructional error only
                                  11               to determine if [the defendant’s] substantial rights were affected
                                                   ... i.e., whether the giving of [the instruction] resulted in a
                                  12               miscarriage of justice. [Citation.]” (Rojas, supra, at p.
Northern District of California




                                                   1304; People v. Townsel (2016) 63 Cal.4th 25, 59-60 (Townsel);
 United States District Court




                                  13               see § 1259 [notwithstanding lack of defense objection, appellate
                                                   court may review any instruction given, refused, or modified “if
                                  14               the substantial rights of the defendant were affected thereby”].)
                                  15               Defendant maintains that appellate review is not precluded here
                                                   because his constitutional trial rights were affected.
                                  16               “‘Ascertaining whether claimed instructional error affected the
                                                   substantial rights of the defendant necessarily requires an
                                  17               examination of the merits of the claim—at least to the extent of
                                                   ascertaining whether the asserted error would result in prejudice
                                  18               if error it was.’ [Citation.]” (People v. Ramos (2008) 163
                                                   Cal.App.4th 1082, 1087.) Here, as defendant invokes his trial
                                  19               rights under the Fifth, Sixth, and Fourteenth Amendments to the
                                                   federal constitution, we will review his claim of error
                                  20               notwithstanding his failure to request a modification.
                                                   (See Townsel, supra, 63 Cal.4th at p. 60 [reviewing claim of
                                  21               constitutional violation despite the lack of objection to CALJIC
                                                   No. 3.32].)
                                  22
                                                   In this case, if his failure to request such clarifications is
                                  23               disregarded, and even if error occurred, it does not compel
                                                   reversal. Our Supreme Court has repeatedly held that
                                  24               “‘“incorrect, ambiguous, conflicting, or wrongly omitted
                                                   instructions that do not amount to federal constitutional error are
                                  25               reviewed under the harmless error standard articulated” in
                                                   [People v.] Watson [ (1956) 46 Cal.2d 818].’ [Citations.]
                                  26               ‘[U]nder Watson, a defendant must show it is reasonably
                                                   probable a more favorable result would have been obtained
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   18
                                                   absent the error.’ [Citation.] [¶] ... [¶] Further, the Watson test
                                   1               for harmless error ‘focuses not on what a reasonable
                                                   jury could do, but what such a jury is likely to have done in the
                                   2               absence of the error under consideration. In making that
                                                   evaluation, an appellate court may consider, among other things,
                                   3               whether the evidence supporting the existing judgment is
                                                   so relatively strong, and the evidence supporting a different
                                   4               outcome is so comparatively weak, that there is no reasonable
                                                   probability the error of which the defendant complains affected
                                   5               the result.’ “ (People v. Beltran (2013) 56 Cal.4th 935, 956;
                                                   see People v. Larsen (2012) 205 Cal.App.4th 810, 829-830
                                   6               [error in failing to give CALCRIM No. 3428 instruction
                                                   nonprejudicial under Watson, where intent element was
                                   7               properly defined for the jury].)
                                   8               Here, we cannot find a reasonable likelihood of a different
                                                   outcome had defendant requested amplification of CALCRIM
                                   9               No. 3428 to encompass specifically premeditation and
                                                   deliberation. “It is well established in California that the
                                  10               correctness of jury instructions is to be determined from the
                                                   entire charge of the court, not from a consideration of parts of
                                  11               an instruction or from a particular instruction.” (People v.
                                                   Burgener (1986) 41 Cal.3d 505, 538-539.) Unquestionably the
                                  12               jurors were instructed on the intent or mental state required for
Northern District of California




                                                   first degree murder. The trial court told them that they could
 United States District Court




                                  13               consider evidence that defendant had a “mental defect or
                                                   disorder” when deciding whether, at the time of the charged
                                  14               crime, defendant acted “with the intent or mental state required
                                                   for that crime.” (Italics added.) We presume that the jurors
                                  15               associated the “intent or mental state” required for “the charged
                                                   crime” with the mental elements of first degree murder,
                                  16               including premeditation and deliberation, which the court had
                                                   already defined pursuant to CALCRIM No. 521. (See People v.
                                  17               Sanchez (2001) 26 Cal.4th 834, 852 [jurors are presumed able to
                                                   “understand and correlate” instructions and to have followed the
                                  18               court’s instructions].) There is no likelihood that a reasonable
                                                   jury, considering CALCRIM No. 3428 in the context of the
                                  19               entire body of instructions on first degree murder, would have
                                                   misunderstood the instruction as meaning it could not consider
                                  20               any mental impairment of defendant when determining whether
                                                   the killing was by premeditation and deliberation.
                                  21
                                                   Defendant’s effort to distinguish Townsel is not persuasive. In
                                  22               that case the court instructed the jury with CALJIC No. 3.32 on
                                                   how it could apply evidence of mental defect or disorder to the
                                  23               charges before it, which included murder, dissuading a witness,
                                                   and witness-killing as a special circumstance. The defendant
                                  24               contended that the instruction given, directing the jurors to
                                                   consider that evidence “solely” in determining whether the
                                  25               defendant “‘actually formed the mental state which is an element
                                                   of ... murder,’” (Townsel, supra, 63 Cal.4th at p. 59), limited the
                                  26               jury’s consideration to malice aforethought, thus precluding its
                                                   consideration of the evidence on the question of premeditation
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   19
                                                   and deliberation. The Supreme Court, noting its prior decision
                                   1               in People v. Rogers (2006) 39 Cal.4th 826, 878 (Rogers),
                                                   rejected this position, although it did find error in the
                                   2               instruction’s preclusion of the jury’s consideration of the
                                                   evidence for the dissuading charge and the witness—killing
                                   3               special circumstance. With respect to premeditation and
                                                   deliberation, the Townsel court found the instruction sufficient,
                                   4               because once the jury found malice, it was directed to make the
                                                   further finding of premeditation and deliberation, which
                                   5               undisputedly was a mental state. (Townsel, supra, at pp. 62-63.)
                                   6               In Rogers, the defendant likewise argued that the instruction
                                                   with CALJIC No. 3.32, which generally permitted the jury to
                                   7               consider a mental defect or disorder in determining whether the
                                                   defendant actually formed the required mental states, was
                                   8               inadequate because it did not specifically identify premeditation
                                                   and deliberation. The Supreme Court on that occasion held, “We
                                   9               previously have rejected claims that a trial court erroneously
                                                   failed to identify premeditation and deliberation as a mental
                                  10               states to which evidence of mental disease or defect was
                                                   relevant, in cases where the trial court either explained that
                                  11               premeditation and deliberation were mental states necessary for
                                                   a conviction of first degree murder .... In [those] cases, in light
                                  12               of full instructions defining first degree murder including an
Northern District of California




                                                   explanation of premeditation and deliberation, we concluded ‘a
 United States District Court




                                  13               reasonable jury would have understood that the requisite mental
                                                   states (as set forth in the definitions of the crimes) were the same
                                  14               “mental states” that could be considered in connection with the
                                                   evidence of defendant’s mental disease, defect, or disorder.’
                                  15               [Citation.]” (Rogers, supra, 39 Cal.4th at p. 881.) Even though
                                                   premeditation and deliberation had not been specifically
                                  16               identified as mental states, “no reasonable juror would have
                                                   assumed premeditation and deliberation were not ‘mental states’
                                  17               as that term was used in the instruction relating defendant’s
                                                   evidence of mental disease or defect to the mental state
                                  18               necessary for the charged crimes.” (Id. at p. 882, citing People
                                                   v. Castillo (1997) 16 Cal.4th 1009, 1017.)
                                  19
                                                   Here, too, the instructions, taken together, adequately informed
                                  20               the jury that any evidence of mental defect or disorder could be
                                                   used “only for the limited purpose” of deciding whether, at the
                                  21               time of the killing, defendant actually formed “the intent or
                                                   mental state” required for murder. The challenged portion of the
                                  22               instruction—that it was the People’s burden to prove beyond a
                                                   reasonable doubt that defendant acted “with the required intent
                                  23               or mental state, specifically malice aforethought required for
                                                   murder”—merely repeated the admonition it had given
                                  24               regarding the burden of proof for each element of murder.
                                  25               Even if error occurred, and even if there were not (as we
                                                   concluded above) abundant evidence of premeditation and
                                  26               deliberation in the record, the jury also found that defendant
                                                   killed Ceja by lying in wait. That finding alone designated the
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   20
                                                     crime as one of first degree murder. “‘Lying in wait is the
                                   1                 functional equivalent of proof of premeditation, deliberation,
                                                     and intent to kill.’ ... Once a sufficient period of watching and
                                   2                 waiting is established, together with the other elements of lying-
                                                     in-wait murder, no further evidence of premeditation and
                                   3                 deliberation is required in order to convict the defendant of first
                                                     degree murder. [Citations.]” (People v. Sandoval (2015) 62
                                   4                 Cal.4th 394, 416; see also People v. Wright (2015) 242
                                                     Cal.App.4th 1461, 1496 [showing of lying in wait makes
                                   5                 unnecessary separate proof of premeditation and deliberation].)
                                                     The court included “the intent to kill required for lying in wait”
                                   6                 as part of its instruction on the use of defendant’s asserted
                                                     mental impairment. Thus, any misdirection of the jury as to
                                   7                 premeditation and deliberation would not have altered the
                                                     verdict.
                                   8

                                   9   Anselmo, 2017 WL 4546264, at *9-11.
                                  10          First, it does not appear that the trial court’s instruction was erroneous. As read, the
                                  11   jury instruction matches the text of CALCRIM No. 3428. Compare Anselmo, 2017 WL
                                  12   4546264, at *9 (quoting the jury instruction) with CALCRIM No. 3428. Where the trial
Northern District of California
 United States District Court




                                  13   court was directed to “insert specific intent or mental state required, e.g., ‘malice
                                  14   aforethought,’” CALCRIM No. 3428, the trial court inserted “malice aforethought required
                                  15   for murder as charged in Count 1, and the intent to kill required for lying in wait as
                                  16   charged in Enhancement 1,” Anselmo, 2017 WL 4546264, at *9. To the extent Petitioner
                                  17   wanted the trial court to add language to CALCRIM No. 3428, which addition would state
                                  18   that the jury may consider his mental defect or disorder with respect to premeditation and
                                  19   deliberation in addition to the existing statement, Petitioner “did not request an addition to
                                  20   the instruction focusing the jury on premeditation and deliberation.” Id.
                                  21          Moreover, even if Petitioner had requested the addition to the jury instructions, and
                                  22   if the trial court had granted that request, the addition appears to be unnecessary in light of
                                  23   the instructions as a whole. The jury instructions on premeditation and deliberation refer
                                  24   to a required “inten[t] to kill.” See Ans., Ex. B (“Transcript”) at 640:28. As CALCRIM
                                  25   No. 3428 expressly states that the jury may consider evidence of mental defect or disorder
                                  26   to decide whether “the defendant acted with the intent . . . required for that crime,” a
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     21
                                   1   reasonable jury would logically have understood that it could consider Petitioner’s claimed
                                   2   defect or disorder when it considered his intent. The state appellate court found as much,
                                   3   see Anselmo, 2017 WL 4546264, at *10, and that determination is binding on this court,
                                   4   see Menendez v. Terhune, 422 F.3d 1012, 1029 (9th Cir.2005) (state court’s determination
                                   5   that, under state law, insufficient evidence warranted a defense instruction, was dispositive
                                   6   of instructional error claim). Because there was no error, Petitioner has failed to show that
                                   7   CALCRIM No. 3428 by itself so infected the entire trial that the resulting conviction
                                   8   violates due process. See Estelle v. McGuire, 502 U.S. 62, 71-72 (1991) (stating the
                                   9   standard); see also Seagrave v. Gomez, 974 F.2d 1343 (9th Cir. 1992) (“There is no
                                  10   reasonable likelihood that the jury applied the instructions in a manner that violated the
                                  11   Constitution. . . . First, the court’s instruction was a correct statement of state law.”)
                                  12   (citation omitted); see also Fernandez v. Beard, No. C 13-04671 BLF (PR), 2015 WL
Northern District of California
 United States District Court




                                  13   417181, at *7 (N.D. Cal. Jan. 27, 2015) (rejecting habeas claim predicated on a jury
                                  14   instruction where, inter alia, the jury instruction was correct).
                                  15          Second, even if the instruction had been erroneous, it is not reasonably likely that
                                  16   the trial would have had a different outcome. Petitioner was “prosecuted for first degree
                                  17   murder under two theories: One, the murder was willful, deliberate, and premeditated; and
                                  18   two, the murder was committed by lying in wait.” Tr. at 640:15-18. The jury expressly
                                  19   found that Petitioner committed murder by lying in wait. See id. at 673:5-8 (“We the jury
                                  20   further find the defendant, [F]lorencio Anselmo, in the commission of the crime in Count
                                  21   1, did intentionally kill the victim by means of lying in wait in violation of Penal Code
                                  22   Section 190.2(a)(15).”). As the state appellate court noted, this finding independently
                                  23   supports Petitioner’s conviction. See Anselmo, 2017 WL 4546264, at *11. Accordingly,
                                  24   Petitioner would have been found guilty based on the lying-in-wait conclusion, regardless
                                  25   of how the premeditation and deliberation instruction was worded.
                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      22
                                   1          Because the jury instruction does not appear to have been erroneous, and because
                                   2   any error would have been harmless, the state appellate court’s denial of this claim was not
                                   3   contrary to, or an unreasonable application of, clearly established Supreme Court law.
                                   4          3.     Instructional Error Claim: CALCRIM Nos. 521 and 728
                                   5          Petitioner contends that the trial court erred in giving jury instructions CALCRIM
                                   6   Nos. 521 and 728 because those instructions “are inconsistent and misled the jury in how
                                   7   they defined the element of substantial period of lying in wait.” Pet. at 5. In state court,
                                   8   Petitioner argued that the instruction caused jurors to believe that “the requisite mental
                                   9   state for deliberate, premeditated murder follow[s] ineluctably from a substantial passage
                                  10   of time.” Pet., Ex. A at 15.
                                  11          The state appellate court found the jury was not so misled:
                                  12                 Defendant nevertheless takes issue with the instructions on lying
Northern District of California




                                                     in wait, particularly with respect to the amount of time necessary
 United States District Court




                                  13                 for the waiting to amount to premeditation and deliberation. In
                                                     accordance with CALCRIM No. 521, the court stated, “The
                                  14                 defendant is guilty of first degree murder if the People have
                                                     proved that the defendant murdered while laying [sic] in wait, or
                                  15                 immediately thereafter. The defendant murdered by laying [sic]
                                                     in wait if, one, he concealed his purpose from the person killed,
                                  16                 two, he waited and watched for an opportunity to act, and three,
                                                     then from a position of advantage he intended to and did make a
                                  17                 surprise attack on the person killed. The lying in wait does not
                                                     need to continue for any particular period of
                                  18                 time, but [its] duration must be substantial enough to show a
                                                     state of mind equivalent to deliberation or premeditation.”
                                  19                 (Italics added.)
                                  20                 As a special circumstance, lying in wait was explained to the
                                                     jury pursuant to CALCRIM No. 728, as follows: “A person
                                  21                 commits a murder by means of lying in wait if, one, he or she
                                                     concealed his or her purpose from the person killed, two, he or
                                  22                 she waited and watched for an opportunity to act, three, then he
                                                     or she made a surprise attack on the person killed from a position
                                  23                 of advantage, and four, he or she intended to kill the person by
                                                     taking the person by surprise. [¶] Lying in wait does not need to
                                  24                 continue for any particular period of time, but [its] duration must
                                                     be substantial and must show a state of mind equivalent to
                                  25                 deliberation or premeditation.” The court continued with the
                                                     instruction by repeating its prior definitions of deliberation and
                                  26                 premeditation. [FN 5]
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     23
                                                          [FN 5: Both as a theory of first degree murder
                                   1                      and as part of the lying-in-wait special
                                                          circumstance, premeditation was defined for the
                                   2                      jury as “decid[ing] to kill before committing the
                                                          act that caused death.” Defendant was said to
                                   3                      have acted deliberately “if he carefully weighed
                                                          and [sic] considerations for and against his
                                   4                      choice, and knowing the consequences, decided
                                                          to kill.”]
                                   5
                                                   Defendant first contends that these instructions told the jury that
                                   6               a substantial period of time, which is not defined except by
                                                   linking it with premeditation and deliberation, would lead the
                                   7               jury to assume that the duration of waiting “by itself shows a
                                                   state of mind equivalent to deliberation or premeditation.” In
                                   8               defendant’s view, CALCRIM Nos. 521 and 728 are “misleading
                                                   with respect to the theory of premeditated and deliberate murder,
                                   9               for they equate a particular mental state, which they fail to
                                                   differentiate in any meaningful way from premeditation and
                                  10               deliberation, with the mere passage of time.” In other words,
                                                   “[t]he jury, so instructed, could only suppose that a substantial
                                  11               period of waiting for the victim to arrive by itself compels the
                                                   conclusion that the defendant’s mental state was that of
                                  12               premeditation and deliberation.” “[B]y describing the requisite
Northern District of California




                                                   duration of the lying in wait as a duration substantial enough to
 United States District Court




                                  13               show the equivalent of premeditation or deliberation, the
                                                   instructions distort the concepts of premeditation and
                                  14               deliberation and prevent the jury from concluding that the
                                                   defendant may not have premeditated or deliberated despite the
                                  15               passage of a substantial period of time waiting for the victim to
                                                   arrive.” According to defendant, this conflating of the two
                                  16               concepts violated the requirement that premeditation and
                                                   deliberation be proved beyond a reasonable doubt, improperly
                                  17               favored the prosecution, and “nullified” his defense of mental
                                                   impairment.
                                  18
                                                   “‘“It is fundamental that jurors are presumed to be intelligent
                                  19               and capable of understanding and applying the court’s
                                                   instructions.” [Citation.]’ [Citation.] ‘“‘A defendant challenging
                                  20               an instruction as being subject to erroneous interpretation by the
                                                   jury must demonstrate a reasonable likelihood that the jury
                                  21               understood the instruction in the way asserted by the defendant.
                                                   [Citations.]’ [Citation.] ‘“[T]he correctness of jury instructions
                                  22               is to be determined from the entire charge of the court, not from
                                                   a consideration of parts of an instruction or from a particular
                                  23               instruction.”‘“ [Citation.]’” (People v. Covarrubias (2016) 1
                                                   Cal.5th 838, 905; see also People v. Thomas (2011) 52 Cal.4th
                                  24               336, 356 [“A single jury instruction may not be judged in
                                                   isolation, but must be viewed in the context of all instructions
                                  25               given”].)
                                  26               We can find no reasonable likelihood that the jury understood
                                                   the lying-in-wait instruction in the way asserted by defendant.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   24
                                                   The court gave the jury thorough instructions on first degree
                                   1               murder as well as voluntary manslaughter. The instructions
                                                   included the specific admonition that “[t]he length of time the
                                   2               person spends considering whether to kill does not alone
                                                   determine whether the killing is deliberate and premeditated.
                                   3               The amount of time required for deliberation and premeditation
                                                   may vary from person to person and according to the
                                   4               circumstances.” The jurors were also cautioned that the test of
                                                   premeditation and deliberation is “the extent of the reflection,
                                   5               not the length of time.” Connecting the duration of lying in wait
                                                   to premeditation and deliberation could not have negated the full
                                   6               and specific instructions on premeditation and deliberation,
                                                   particularly since the court told the jury that each theory of first
                                   7               degree murder has different requirements. Reviewing the
                                                   instructions as a whole, as we must, the reference to the duration
                                   8               of lying in wait in CALCRIM Nos. 521 and 728 could not
                                                   reasonably have misled the jury into discarding the entire
                                   9               explanation of premeditation and deliberation in the remaining
                                                   instructions.
                                  10
                                                   Defendant next looks to the lying-in-wait instruction, which he
                                  11               perceives as internally inconsistent to the detriment of his due
                                                   process rights. Defendant points to the requirement of a
                                  12               “substantial” period of waiting and watching for an opportunity
Northern District of California




                                                   to act, part of both the theory of first degree murder and the
 United States District Court




                                  13               special circumstance. According to defendant, CALCRIM Nos.
                                                   521 and 728 both contain an “internal contradiction within the
                                  14               instruction requiring a ‘substantial’ period of time in concealed
                                                   waiting for the opportunity to act and the instruction’s direction
                                  15               to find such substantial time provided there was time enough for
                                                   the development of a mental state which ‘can be reached
                                  16               quickly’ and which is not to be tested by the length of time
                                                   available for developing it ... The internal inconsistency of the
                                  17               instruction precludes any confidence that the jury found the
                                                   element of a ‘substantial’ duration of the concealment of
                                  18               purpose.” Instead, defendant believes, the jurors would
                                                   “necessarily” be led to infer “that a ‘substantial’ period of time
                                  19               is the time it would take for a person to make ‘a cold, calculated
                                                   decision to kill,’ which, the instruction explains, can be reached
                                  20               quickly, so that the jury would understand that the concealment
                                                   of purpose may begin and end ‘quickly.’”
                                  21
                                                   We are unconvinced by defendant’s reasoning. He concedes that
                                  22               our Supreme Court has repeatedly approved of the description
                                                   of “substantial period” in the lying-in-wait instructions without
                                  23               finding it necessary to impose a minimum duration on the jury’s
                                                   findings. On the contrary, “ ‘[a]lthough we have held the period
                                  24               of watchful waiting must be “substantial” [citation], we have
                                                   never placed a fixed time limit on this requirement. Indeed, the
                                  25               opposite is true, for we have previously explained that “[t]he
                                                   precise period of time is also not critical.” [Citation.] ... [A] few
                                  26               minutes can suffice.’” (People v. Russell (2010) 50 Cal.4th
                                                   1228, 1244, quoting People v. Moon (2005) 37 Cal.4th 1,
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                    25
                                                     23; Mendoza, supra, 52 Cal.4th at p. 1073; Nelson, supra, 1
                                   1                 Cal.5th at p. 550.) The court has likewise rejected claims that the
                                                     description of the time element is contradictory and confusing.
                                   2                 (See People v. Bonilla (2007) 41 Cal.4th 313, 332-333
                                                     [instruction on lying-in-wait special circumstance is neither
                                   3                 contradictory nor unconstitutionally imprecise]; Stevens, supra,
                                                     41 Cal.4th at pp. 203-2004 [special circumstance not confusing
                                   4                 or constitutionally flawed, as “any overlap between the
                                                     premeditation element of first degree murder and the durational
                                   5                 element of the lying in wait special circumstance does not
                                                     undermine the narrowing function of the special
                                   6                 circumstance”].) In this case, moreover, there is no likelihood
                                                     that the jury found a concealment of purpose that began and
                                   7                 ended quickly, because defendant concealed himself in Ceja’s
                                                     van for 20 minutes, which unquestionably was a substantial
                                   8                 period. We thus see no reasonable probability that the jury,
                                                     having been instructed correctly with all of the elements of both
                                   9                 lying in wait and premeditation and deliberation, reached an
                                                     erroneous verdict in finding defendant guilty of first degree
                                  10                 murder.
                                  11   Anselmo, 2017 WL 4546264, at *11-13.
                                  12          The state appellate court was not unreasonable in concluding the jury would not be
Northern District of California
 United States District Court




                                  13   misled by CALCRIM Nos. 521 and 728. Far from leading the jury to believe that “mental
                                  14   state . . . follows ineluctably from a substantial passage of time,” both instructions at issue
                                  15   repeatedly state that no “particular period of time” is necessary. See id. at 11. In addition,
                                  16   the jury was expressly told that the length of Petitioner’s thought process “‘[did] not alone
                                  17   determine whether the killing is deliberate and premeditated’” because “‘[t]he amount of
                                  18   time required for deliberation and premeditation may vary from person to person and
                                  19   according to the circumstances.’” Anselmo, 2017 WL 4546264, at *12 (citation omitted).
                                  20   Given the repeated admonitions that the length of time is not determinative, a reasonable
                                  21   juror is not likely to have assumed that a substantial length of time automatically gives rise
                                  22   to the required mental state.
                                  23          Petitioner raised a second argument in state court: that CALCRIM Nos. 521 and
                                  24   728 are internally inconsistent because they both require a “substantial” period of time, but
                                  25   CALCRIM No. 521 also states that “a cold, calculated decision to kill can be reached
                                  26   quickly.” See CALCRIM No. 521. The state appellate court found that these jury
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     26
                                   1   instructions correctly stated California law, see Anselmo, 2017 WL 4546264, at *13, and
                                   2   that determination is binding on this court, see Menendez, 422 F.3d at 1029 (state court’s
                                   3   determination that, under state law, insufficient evidence warranted a defense instruction,
                                   4   was dispositive of instructional error claim). Moreover, even if the instructions were
                                   5   incorrect, any error was harmless: “there is no likelihood that the jury found a concealment
                                   6   of purpose that began and ended quickly, because defendant concealed himself in Ceja’s
                                   7   van for 20 minutes, which unquestionably was a substantial period.” Anselmo, 2017 WL
                                   8   4546264, at *13.
                                   9          Because the jury instructions do not appear to have been erroneous, and because
                                  10   any error would have been harmless, the state appellate court’s denial of this claim was not
                                  11   contrary to, or an unreasonable application of, clearly established Supreme Court law.
                                  12          4.      Miranda Claim
Northern District of California
 United States District Court




                                  13          Petitioner argues that the admission of his confession to police – that Petitioner
                                  14   killed Ms. Ceja, when, how, and why – violated Petitioner’s Fifth Sixth, and Fourteenth
                                  15   Amendment rights. See Pet. at 7. Specifically, Petitioner argues that his “limited
                                  16   intellectual and cognitive functioning, inexperience with the criminal justice system, and
                                  17   post-traumatic-stress symptoms rendered him incapable of understanding or waiving his
                                  18   Miranda rights.” Id.
                                  19          The state appellate court found that Petitioner’s Miranda waiver was knowing and
                                  20   intelligent:
                                  21                  Before trial defendant moved to exclude the statements he made
                                                      to the police detectives during his 46-minute initial interview in
                                  22                  the evening of July 5, 2014. Defense counsel argued that
                                                      defendant’s “mild mental retardation, cognitive deficits, abusive
                                  23                  background[,] diagnosis of Post—traumatic Stress Disorder, and
                                                      intoxication raises [sic] serious questions regarding his ability to
                                  24                  understand and appreciate the implications of waiving
                                                      his Miranda rights. Moreover, the incorrect, trivialized Miranda
                                  25                  warning, the absence of an express waiver, no prior experience
                                                      with the legal system and the ... neuropsychological findings [by
                                  26                  Dr. Macias] all imply that Anselmo did not knowingly and
                                                      intelligently waive his Miranda rights.”
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                      27
                                                   When arrested at 4:25 p.m., defendant was intoxicated, so
                                   1               detectives waited five hours before beginning the first interview.
                                                   Detective Roman started by saying, “Ok. Let me read you some,
                                   2               some things before asking you some questions. ...” He then read
                                                   defendant his Miranda rights in Spanish and asked defendant,
                                   3               “Do you understand the rights that I have explained to you?”
                                                   Defendant answered, “Correct.” Detective Roman asked,
                                   4               “Yes?” Defendant nodded yes, at which point the detective
                                                   asked defendant a series of questions unrelated to the crime in
                                   5               order to determine that defendant was able to respond
                                                   appropriately. Questioning about the night before followed.
                                   6
                                                   In the motion to exclude, defense counsel argued that the
                                   7               detective trivialized the required warnings in his introductory
                                                   comment, “Let me read you some, some things ....” Counsel
                                   8               pointed out that defendant never expressly waived his rights. No
                                                   knowing and intelligent waiver could have been implied, his
                                   9               attorney added, because he had no prior experience with the
                                                   United States legal system, was of low-functioning intelligence,
                                  10               exhibited symptoms of PTSD, and was intoxicated. Testifying
                                                   at the motion hearing, however, Detective Roman stated that he
                                  11               had no trouble communicating with defendant, who responded
                                                   appropriately and understandably to the questions asked of him.
                                  12               Although defendant appeared to have a problem with numbers,
Northern District of California




                                                   he did not seem to have trouble recalling the details of events.
 United States District Court




                                  13               He “could have been” under the influence of alcohol, but by the
                                                   time of the interview, five hours after his arrest, he was not so
                                  14               affected that he could not understand what was said to him.
                                  15               The trial court, having reviewed both the video and the
                                                   transcript, found that defendant had made an implied waiver of
                                  16               his rights, as he “actually seemed fine with talking [and] didn’t
                                                   seem reluctant to answer the questions.” Nor did defendant
                                  17               appear to be under the influence: his speech was not slurred, his
                                                   answers seemed to be responsive, and his behavior on the video
                                  18               recording “seemed normal to the [c]ourt.” The court further
                                                   rejected the argument that defendant’s cognitive disability
                                  19               vitiated his waiver, as he “still fully understood what he was
                                                   saying [and] understood his rights.”
                                  20
                                                   On appeal, defendant renews his claim that his “limited
                                  21               intellectual and cognitive functioning, his inexperience with the
                                                   criminal justice system, and his [PTSD] symptoms rendered him
                                  22               incapable of understanding or waiving his Miranda rights.” He
                                                   further points out that he lacked a formal education and was
                                  23               illiterate. The introduction to the warnings, he repeats, could
                                                   have appeared to defendant as a “mere preamble to the
                                  24               questions” that would follow, and the warnings themselves
                                                   “were read quickly, with very brief, irregular pauses.” Finally,
                                  25               defendant calls attention to his “distressed and confused state”
                                                   during questioning, with the video showing him “hanging his
                                  26               head, crying, and displaying confusion and uncertainty even
                                                   when asked simple questions such as his date of birth and age.”
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                  28
                                                   At various points in the interview, defendant gave
                                   1               nonresponsive answers, had trouble recognizing Ceja’s
                                                   apartment from a photo, called Ceja “Cejas,” and forgot the
                                   2               name of one of Ceja’s children despite having lived with them.
                                   3               Defendant acknowledges that the detectives were not required
                                                   to obtain an express waiver of his rights; “[r]ather, a valid waiver
                                   4               of Miranda rights may, as here, be inferred from the defendant’s
                                                   words and actions. [Citation.]” “In general, if a custodial
                                   5               suspect, having heard and understood a full explanation of his or
                                                   her Miranda rights, then makes an uncompelled and uncoerced
                                   6               decision to talk, he or she has thereby knowingly, voluntarily,
                                                   and intelligently waived them.” (People v. Cunningham (2015)
                                   7               61 Cal.4th 609, 642; see North Carolina v. Butler (1979) 441
                                                   U.S. 369, 374-375 [in particular circumstances of the case,
                                   8               including background and conduct of the accused, waiver may
                                                   be inferred from suspect’s actions and words during
                                   9               interrogation].)    “In    determining        the     validity    of
                                                   a Miranda waiver, courts look to whether it was free from
                                  10               coercion or deception, and whether it was ‘“‘made with a full
                                                   awareness of both the nature of the right being abandoned and
                                  11               the consequences of the decision to abandon it.”‘“ (People v.
                                                   Davis (2009) 46 Cal.4th 539, 585-586 (Davis), quoting People
                                  12               v. Whitson (1998) 17 Cal.4th 229, 247 (Whitson).)
Northern District of California
 United States District Court




                                  13               Our review of this issue is well defined: We accept the trial
                                                   court’s determination of disputed facts and inferences, including
                                  14               the credibility of witnesses, if supported by substantial evidence,
                                                   but we independently decide whether the challenged statements
                                  15               were obtained in violation of Miranda. (Davis, supra, 46
                                                   Cal.4th at p. 586; Whitson, supra, 17 Cal.4th at p. 248; People
                                  16               v. Sauceda—Contreras (2012) 55 Cal.4th 203, 217.) In making
                                                   this independent determination, however, we “‘“ ‘give great
                                  17               weight to the considered conclusions’ of a lower court that has
                                                   previously reviewed the same evidence.” [Citations.]’”
                                  18               (Whitson, supra, at p. 248.) Here, the trial court’s finding that
                                                   defendant understood and impliedly waived the rights he was
                                  19               giving up was supported by the testimony of Detective Roman
                                                   and the court’s own inferences from defendant’s verbal and
                                  20               nonverbal responses during the video-recorded interview.
                                  21               We are unconvinced by defendant’s assertion that the
                                                   admonition was “trivialized” by the detective’s introductory
                                  22               “Let me read you some, some things before asking you some
                                                   questions.”     “‘Reviewing       courts       ...  need      not
                                  23               examine Miranda warnings as if construing a will or defining
                                                   the terms of an easement. The inquiry is simply whether the
                                  24               warnings reasonably “conve[y] to [a suspect] his rights as
                                                   required by Miranda.”‘ [Citation.]” (People v. Kelly (1990) 51
                                  25               Cal.3d 931, 948-949.) This is not a situation comparable to those
                                                   in which interrogator misleads the suspect into devaluing his or
                                  26               her rights by “minimizing their legal significance,” such as by
                                                   representing the warnings as a mere technicality (cf. People v.
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                   29
                                                   Musselwhite (1998) 17 Cal.4th 1216, 1237); at most the
                                   1               prefatory statement here focused defendant’s attention on the
                                                   significance of the questions the detective was about to ask. Nor
                                   2               can we reject the trial court’s factual finding that defendant was
                                                   not so impaired that he was unable to understand the importance
                                   3               of his rights, the nature of the questioning, and the implications
                                                   of his answers. Having independently reviewed the interrogation
                                   4               in light of defendant’s background and his emotional expression
                                                   and conduct during the interview, [FN 4] and according the trial
                                   5               court’s conclusions the “great weight” they deserve
                                                   (Whitson, supra, 17 Cal.4th at p. 248), we find no error in its
                                   6               denial of the motion to exclude defendant’s post-arrest answers
                                                   to the detective’s questions. Defendant understood
                                   7               the Miranda warnings he was given, validly waived his Fifth
                                                   Amendment right to remain silent and to an attorney, and
                                   8               voluntarily admitted planning to kill Ceja and carrying out that
                                                   plan as she sat in her car.
                                   9
                                                          [FN 4: Exhibit 1A, the video recording of the
                                  10                      interview, was provided to this court. Our
                                                          impression of defendant’s evident emotional
                                  11                      state and cognitive awareness lends support to
                                                          the trial court’s view that defendant was
                                  12                      sufficiently alert and in control of the
Northern District of California




                                                          information he was conveying to the detectives.
 United States District Court




                                  13                      His crying episodes were frequent but brief, most
                                                          often triggered by his recollection of being
                                  14                      “dragged” out of Mariano’s “by force,” “like
                                                          dogs.” His demeanor was relatively calm as he
                                  15                      described the knife and how he stabbed Ceja and
                                                          ran away. Unequivocally he told the detectives,
                                  16                      “I don’t deny anything,” and he offered to show
                                                          them where he had hidden the knife.
                                  17
                                                   Even if we found error, we would reject defendant’s assertion
                                  18               that the court’s admission of the challenged statements was
                                                   prejudicial. Reversal of a ruling admitting statements made
                                  19               without a valid Miranda waiver is not required if the error was
                                                   harmless beyond a reasonable doubt. (People v. Thomas (2011)
                                  20               51 Cal.4th 449, 498; People v. Cunningham (2001) 25 Cal.4th
                                                   926, 994; see People v. Elizalde (2015) 61 Cal.4th 523, 542
                                  21               [error in admitting defendant’s answers to questions about gang
                                                   affiliation without Miranda admonitions harmless where that
                                  22               fact was “amply established by independent and uncontradicted
                                                   evidence”].) Defendant suggests that without the confession,
                                  23               “the evidence left room for reasonable doubt.” He concedes that
                                                   his prior threats, along with Y.’s testimony that she saw
                                  24               defendant next to her mother’s car, “would arouse a strong
                                                   suspicion that he was the stabber.” Those threats, documented
                                  25               in the voice mail messages Ceja received that night, provided
                                                   ample circumstantial evidence of defendant’s guilt, particularly
                                  26               when viewed in light of the history of his relationship with Ceja,
                                                   the arguments they had had over her social activities without
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                  30
                                                     him, the recorded events at Mariano’s, and defendant’s agitated
                                   1                 response to being rejected by Ceja and escorted out of the bar.
                                                     Most telling is Y.’s eyewitness account of hearing her mother
                                   2                 scream and running outside to see defendant leaning inside the
                                                     car with the door open and Ceja in the driver’s seat with two
                                   3                 fatal stab wounds in her chest. While defendant points out that
                                                     the jury “might have doubted [Y.’s] testimony,” he offers no
                                   4                 reason to conclude that Y. was not a credible witness whose
                                                     testimony was demonstrably false or inherently improbable.
                                   5                 (See People v. Brown (2014) 59 Cal.4th 86, 105 [credibility of
                                                     in-court witness should be left for jury’s resolution absent
                                   6                 “demonstrable falsity or physical impossibility”]; People v.
                                                     Elliott (2012) 53 Cal.4th 535, 585 [“Unless it describes facts or
                                   7                 events that are physically impossible or inherently improbable,
                                                     the testimony of a single witness is sufficient to support a
                                   8                 conviction”]. Reversal is not required based on defendant’s
                                                     disclosures to the detectives during questioning.
                                   9

                                  10   Anselmo, 2017 WL 4546264, at *7-9.
                                  11          In Miranda v. Arizona, 384 U.S. 436 (1966), the Supreme Court held that a person
                                  12   subjected to custodial interrogation must be advised that “he has the right to remain silent,
Northern District of California
 United States District Court




                                  13   that any statement he does make may be used as evidence against him, and that he has a
                                  14   right to the presence of an attorney.” Miranda, 384 U.S. at 444. Once properly advised of
                                  15   his rights, an accused may waive them voluntarily, knowingly, and intelligently. See id.
                                  16          A valid waiver of Miranda rights depends upon the totality of the circumstances.
                                  17   See United States v. Bernard S., 795 F.2d 749, 751 (9th Cir. 1986). “The waiver inquiry
                                  18   ‘has two distinct dimensions’: waiver must be ‘voluntary in the sense that it was the
                                  19   product of a free and deliberate choice rather than intimidation, coercion, or deception,’
                                  20   and ‘made with a full awareness of both the nature of the right being abandoned and the
                                  21   consequences of the decision to abandon it.’” Berghuis v. Thompkins, 560 U.S. 370, 382-
                                  22   83 (2010) (quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)). The waiver may be
                                  23   implied by conduct,1 and need not be explicit or written. Id. at 383.
                                  24
                                       1
                                  25     “Where the prosecution shows that a Miranda warning was given and that it was
                                       understood by the accused, an accused’s uncoerced statement establishes an implied
                                  26   waiver of the right to remain silent.” Berghuis, 560 U.S. at 384. The law presumes that
                                       individuals who fully understand their rights and act in a manner inconsistent with them
                                  27   have made “a deliberate choice to relinquish the protection those rights afford.” Id. at 385;
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                    31
                                   1          Here, the parties do not dispute that Miranda was triggered by the custodial
                                   2   interrogation of Petitioner. See generally, Pet. & Ans. Instead, the parties dispute the
                                   3   validity of Petitioner’s Miranda waiver. See Pet. at 7; Ans. at 17-23.
                                   4          Petitioner’s first argument attacking the Miranda waiver is that Petitioner was
                                   5   “incapable of understanding or waiving his Miranda rights” given Petitioner’s “limited
                                   6   intellectual and cognitive functioning, inexperience with the criminal justice system, and
                                   7   post-traumatic-stress symptoms.” Pet. at 7. However, considering the “totality of the
                                   8   circumstances,” Petitioner’s Miranda waiver was valid.
                                   9          Although Respondent appears to concede that Petitioner has “diminished mental
                                  10   capacity,” Ans. at 21, that, by itself, is insufficient to show that his Miranda waiver was
                                  11   invalid. Instead, in evaluating the totality of the circumstances, courts are directed to
                                  12   consider “[r]elevant circumstances” such as “a suspect’s age, education, intelligence,
Northern District of California
 United States District Court




                                  13   physical health, and prior experience with the criminal system; the length, location, and
                                  14   conditions of detention; the length and nature of questioning; and the use by law
                                  15   enforcement of any threats, punishments, or inducements.” Bradford v. Davis, 923 F.3d
                                  16   599, 616 (9th Cir. 2019).
                                  17          Petitioner’s personal characteristics are neutral on this point. Although Petitioner
                                  18   suffers from diminished mental capacity and is uneducated, see id., he was 37 years old at
                                  19   the time of the interrogation, see Ans., Ex. A at 110:15; his own expert testified that
                                  20   Petitioner had “basic life skills” and could “functionally pay rent, buy food, buy things for
                                  21   himself,” Ans. Ex. B at 483:21-25; and he had some experience with the criminal system,
                                  22   having been arrested in Mexico on a prior occasion, see Ans. Ex. A at 137:23-24, 159:2-6.
                                  23   It thus does not appear from the record that the state appellate court was unreasonable in
                                  24   concluding that Petitioner was capable of understanding his Miranda rights.
                                  25

                                  26   see, e.g., United States v. Younger, 398 F.3d 1179, 1186 (9th Cir. 2005) (finding implied
                                       waiver based on evidence that after defendant was advised, but before questioning, he
                                  27   made a spontaneous statement and responded to questions without reference to counsel).
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     32
                                   1          The nature of Petitioner’s detention before questioning, and the questioning itself,
                                   2   suggest that the state appellate court was correct in upholding the Miranda waiver.
                                   3          Although Petitioner was drunk when he was arrested, officers waited “for about five
                                   4   hours until he appeared sober and alert” before questioning him. Anselmo, 2017 WL
                                   5   4546264, at *2. There is no indication that Petitioner was mistreated or intimidated during
                                   6   this time. See generally id.; see also Pet. & Exs. (not arguing that Petitioner was
                                   7   mistreated during this five-hour period). Before officers began to question Petitioner,
                                   8   Petitioner was given a Miranda warning, asked twice if he understood his rights, and
                                   9   answered in the affirmative each time. See Ans., Ex. A at 106:21-24. The officers’
                                  10   questioning was not aggressive, and the officers do not appear to have intimidated
                                  11   Petitioner into answering questions. See id. at 106:3-160:11. In fact, Petitioner offered to
                                  12   tell the officers how he had killed Ms. Ceja even before the officers asked a single question
Northern District of California
 United States District Court




                                  13   about the killing:
                                  14                 [Petitioner]: What I did ... let’s see, ask me more questions and
                                                     I’m going to tell you how I did it.
                                  15                 [Officer]: What did you do?
                                                     [Petitioner]: I’m going to tell you.
                                  16                 [Officer]: Please.
                                                     [Petitioner]: But, no, but ... like you’re asking, I’m going to tell
                                  17                 you.
                                                     [Officer]: Ok. Why did you start drinking?
                                  18                 [Petitioner]: Out of anger. Out of anger.
                                                     [Officer]: Why?
                                  19                 [Petitioner]: Out of anger that she didn’t want to be with me ...
                                                     and that’s why I did ...
                                  20

                                  21   Id. at 111:22-112:8.
                                  22          Moreover, the record supports the state appellate court’s conclusion that Petitioner
                                  23   “‘still fully understood what he was saying.’” Anselmo, 2017 WL 4546264, at *7.
                                  24   Petitioner was able to take the officers through the events of the evening on which he
                                  25   killed Ms. Ceja, in an organized and chronological manner. See id. at 113:26-114:12
                                  26   (starting his story “at the dance first”), 116:12-129:25 (describing events from the dance
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     33
                                   1   through the stabbing of Ms. Ceja, and Petitioner’s flight from the scene). He was able
                                   2   repeatedly to correct officers when they mistook the night that the stabbing had occurred,
                                   3   and to tell them that it happened on Friday night. See id. at 114:13-15, 116:27-117:3
                                   4   120:16-19. Petitioner also was able to answer factual questions such as the name of the
                                   5   street on which he was living, and to correct the officer when he believed the officer had
                                   6   mispronounced that street’s name. See id. at 106:24-107:2. As the state appellate court
                                   7   found, the fact that Petitioner had the presence of mind to organize his thoughts
                                   8   sufficiently to relate events a chronological fashion, and to notice and correct officers’
                                   9   mistakes, suggests that Petitioner was capable of understanding his rights when they were
                                  10   read to him. See Anselmo, 2017 WL 4546264, at *7 (“defendant . . . did not seem to have
                                  11   trouble recalling the details of events”). Thus, considering the totality of the
                                  12   circumstances, it does not appear the state appellate court was unreasonable in upholding
Northern District of California
 United States District Court




                                  13   Petitioner’s Miranda waiver.
                                  14          Petitioner’s second argument, that the Miranda “warnings were read in a way that
                                  15   would likely mislead” him, Pet. at 7, also fails. Petitioner does not argue that he was
                                  16   actually misled by the warnings, and the officers’ statements do not appear calculated to
                                  17   mislead. Although the officer stated “[l]et me read you some, some thing before asking
                                  18   you some questions,” Ans., Ex. A at 106:6-7, the state appellate court found that the officer
                                  19   did not “devalue[e]” or “minimize[e] the[] legal significance” of Petitioner’s rights, see
                                  20   Anselmo, 2017 WL 4546264, at *8. In fact, the officer expressly used the word “right” or
                                  21   “rights” three times, see id. at 106:8-19, and twice asked Petitioner if Petitioner understood
                                  22   his rights, see id. at 106:21-24. Moreover, the rights as read “touched all of the bases
                                  23   required by Miranda.” Duckworth v. Eagan, 492 U.S. 195, 203 (1989) (listing these
                                  24   bases). There is simply no indication in the record that Petitioner was misled by the
                                  25   reading of his rights.
                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     34
                                   1          Finally, on federal habeas review, reversal is only warranted if the error had a
                                   2   “‘substantial and injurious effect or influence in determining the jury’s verdict.’” Brecht v.
                                   3   Abrahamson, 507 U.S. 619, 637 (1993) (internal quotation marks and citation omitted); see
                                   4   also Fry v. Pliler, 551 U.S. 112, 120–22 (2007) (Brecht harmless error standard applies on
                                   5   collateral review by federal habeas court where state appellate court failed to recognize the
                                   6   error and did not review it for harmlessness). The Court finds that any Miranda violation
                                   7   in this case did not have a substantial and injurious effect or influence on the jury’s verdict
                                   8   because the prosecutor presented weighty evidence of Petitioner’s guilt apart from
                                   9   Petitioner’s confession. The very evening she was killed, Petitioner had repeatedly told
                                  10   Ms. Ceja that he would kill her. See Anselmo, 2017 WL 4546264, at *9. These threats
                                  11   were “documented in the voice mail messages” Petitioner left for Ms. Ceja. Id. The same
                                  12   evening Petitioner threatened to kill Ms. Ceja, Ms. Ceja’s daughter, Y., heard her mother
Northern District of California
 United States District Court




                                  13   scream, ran outside, and saw Petitioner “leaning inside the car with the door open and Ceja
                                  14   in the driver’s seat with two fatal stab wounds in her chest.” Id. “When [Petitioner] saw
                                  15   Y., he tried to close the door.” Id. at *2. He then ran away. Id.
                                  16          The voice mail messages are overwhelming evidence of Petitioner’s intent to
                                  17   murder Ms. Ceja. In addition, circumstantial evidence in the form of Y.’s eyewitness
                                  18   account strongly suggests Petitioner actually murdered Ms. Ceja. The evidence of
                                  19   Petitioner’s guilt, outside of the confession, was weighty and supports the Court’s finding
                                  20   of harmless error. See Brecht, 507 U.S. at 639 (trial error was harmless where “the State’s
                                  21   evidence of guilt was, if not overwhelming, certainly weighty”). Petitioner is not entitled
                                  22   to habeas relief on this claim.
                                  23          5.      Cumulative Error Claim
                                  24          Petitioner argues the cumulative effect of the alleged constitutional errors violated
                                  25   his right to a fair trial. Pet. at 7. In some cases, although no single trial error is sufficiently
                                  26   prejudicial to warrant reversal, the cumulative effect of several errors may still prejudice a
                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                       35
                                   1   defendant so much that his conviction must be overturned. Alcala v. Woodford, 334 F.3d
                                   2   862, 893–95 (9th Cir. 2003). However, where there is no single constitutional error
                                   3   existing, nothing can accumulate to the level of a constitutional violation. Hayes v. Ayers,
                                   4   632 F.3d 500, 524 (9th Cir. 2011). Similarly, there can be no cumulative error if there has
                                   5   not been more than one error. United States v. Solorio, 669 F.3d 943, 956 (9th Cir. 2012).
                                   6          Here, there were no constitutional errors and, therefore, nothing can accumulate to
                                   7   the level of a constitutional violation.
                                   8                                        IV. CONCLUSION

                                   9          After a careful review of the record and pertinent law, the Court concludes that the

                                  10   Petition must be DENIED.

                                  11          Further, a Certificate of Appealability is DENIED. See Rule 11(a) of the Rules

                                  12   Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the
Northern District of California
 United States District Court




                                  13   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated

                                  14   that “reasonable jurists would find the district court’s assessment of the constitutional

                                  15   claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may

                                  16   not appeal the denial of a Certificate of Appealability in this Court but may seek a

                                  17   certificate from the Court of Appeals under Rule 22 of the Federal Rules of Appellate

                                  18   Procedure. See Rule 11(a) of the Rules Governing Section 2254 Cases.

                                  19          The Clerk shall terminate any pending motions, enter judgment in favor of

                                  20   Respondent, and close the file.

                                  21          IT IS SO ORDERED.
                                  22   Dated: October 10, 2019                            ________________________
                                                                                          BETH LABSON FREEMAN
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26

                                  27
                                       Case No. 18-01446 BLF (PR)
                                  28   ORDER DEN. PET. FOR WRIT OF HABEAS CORPUS; DEN. CERTIFICATE OF APPEALABILITY

                                                                                     36
